              Case 2:21-mc-00054-RSL Document 7 Filed 09/09/21 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      NORTHWEST ADMINISTRATORS, INC.,
                                                               NO. MC21-0054RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER DIRECTING ENTRY OF
                                                               JUDGMENT ON GARNISHEE’S
11
      J M R TRUCKING INC.,                                     ANSWER

12
                           Defendant,

13
                    v.

14
      BOEING EMPLOYEES CREDIT UNION,

15
                          Garnishee-Defendant.

16

17
                                                 Summary
18

19          Judgment Creditor:                        Northwest Administrators, Inc.
            Judgment Debtor:                          J M R Trucking Inc.
20          Garnishee-Defendant:                      Boeing Employees Credit Union
            Garnishment Judgment Amount:              $3,412.00
21          Attorneys’ Fees:                          $250.00
            Costs:                                    $162.00
22
            Percent Interest on Principal:            Three percent (3%) per annum
23          Attorneys for Judgment
             Creditor:                                 Reid, McCarthy, Ballew & Leahy, L.L.P.
24

25          THIS MATTER comes before the Court on plaintiff’s proposed “Judgment on Garnishee
26
     Answer.” Dkt. # 6. It appearing that Garnishee-Defendant has filed its answer herein stating that it
27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 1
                 Case 2:21-mc-00054-RSL Document 7 Filed 09/09/21 Page 2 of 3



 1   holds funds of the Judgment-Debtor, J M R Trucking Inc., in the sum of $3,412.00; that Judgment
 2   Creditor has judgment unsatisfied against the Judgment Debtor in exactly that amount; that
 3
     Judgment Creditor incurred attorney’s fees in the amount of $250.00, and costs in the amount of
 4
     $162.00; that more than twenty (20) days have elapsed since service of the Writ of Garnishment and
 5

 6   Garnishee Defendant’s answer thereto: that signed affidavit or return of service of the Writ of

 7   Garnishment and the Application for Writ of Garnishment (including a copy of the underlying
 8   judgment) indicating service upon the Judgment Debtor either by personal service or by Certified
 9
     mail is on file herein now, therefore, it is hereby
10
            ORDERED, ADJUDGED AND DECREED as follows:
11
            1.      The Clerk of Court is directed to enter judgment in favor of the Judgment Creditor
12

13   and against the Garnishee Defendant in the sum of $3,412.00, such funds to be first applied in

14   satisfaction of the costs and fees taxable herein;
15          2.      Judgment Creditor shall have judgment against the Judgment Debtor for attorney’s
16
     fees and costs in this garnishment action in the sum of $412.00, said sum to be added to
17
     Judgment Creditor’s prior judgment against Judgment Debtor;
18
            3.      Upon payment by the Garnishee of the $3,412.00 to the registry of this Court, the
19

20   Garnishee shall be automatically discharged from this action.

21          4.      Upon receipt of the aforementioned payment from the Garnishee, the Clerk is
22   authorized and directed to draw a check on the funds on deposit in the registry of this court in
23
     the principal amount of $3,412.00, plus all accrued interest, minus any statutory user fees,
24
     payable to Northwest Administrators, Inc., and mail or deliver the check to Reid, McCarthy,
25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 2
                 Case 2:21-mc-00054-RSL Document 7 Filed 09/09/21 Page 3 of 3



 1   Ballew & Leahy, LLP, ATTN: Russell J. Reid, 100 West Harrison Street, North Tower, Suite
 2   300, Seattle, WA 98119.
 3
            5.      Upon receipt of said sum, Judgment Creditor’s attorney shall cause an appropriate
 4
     satisfaction of judgment to be filed in the underlying action as to the principal
 5

 6   Defendant/Judgment Debtor.

 7

 8          Dated this 9th day of September, 2021.
 9

10                                                     Robert S. Lasnik
                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 3
